Citation Nr: 0930057	
Decision Date: 08/11/09    Archive Date: 08/19/09

DOCKET NO.  02-13 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Esq.


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel



INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from 
June to December 1960 and on active duty from April 1962 to 
September 1970.  The appellant is the Veteran's surviving 
spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2001 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.  During the course of the appeal, 
jurisdiction of the case was transferred to the Togus, Maine 
RO.

This case was previously before the Board and was remanded 
for additional development in December 2003 and August 2005.  
After the case was returned, the Board denied the claim in 
March 2007.  

The Appellant appealed the Board's March 2007 decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In a memorandum decision issued in December 2008, the Court 
vacated the Board's 2007 decision and remanded the matter for 
actions consistent with its decision.

In June 2009, VA received additional evidence in support of 
the appeal.  This evidence was not previously considered by 
the agency of original jurisdiction (AOJ) in; but the 
appellant's attorney has submitted a waiver of AOJ 
consideration.  See 38 C.F.R. § 20.1304 (2008).


FINDINGS OF FACT

1.  The Veteran died in November 2000.  The cause of death 
was coronary artery disease (CAD) due to or as a consequence 
of recurrent myocardial infarction and lifelong cigarette 
abuse.

2.  At the time of the Veteran's death, service connection 
was in effect for Wolf-Parkinson-White (WPW) syndrome rated 
30 percent; neuritis of the left foot, right foot, left hand 
and right hand, each separately rated at 20 percent; anxiety 
reaction rated 10 percent; and residuals of squamous cell 
carcinoma of the left piriform sinus, and hemorrhoids, each 
rated 0 percent.

3.  Resolving all doubt in the Veteran's favor, the service-
connected disorder of WPW syndrome materially contributed to 
the Veteran's death. 


CONCLUSION OF LAW

The cause of the Veteran's death was service connected.  38 
U.S.C.A. §§ 1110, 1131, 1310, 5107(b) (West 2002); 38 C.F.R. 
§ 3.312 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2008).

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance "if 
no reasonable possibility exists that such assistance would 
aid in substantiating the claim"); see also VAOPGCPREC 5-
2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and 
duty to assist provisions of the VCAA do not apply to claims 
that could not be substantiated through such notice and 
assistance).  In view of the Board's favorable decision in 
this appeal, further assistance is unnecessary to aid the 
appellant in substantiating her claim.

Legal Criteria

Dependency indemnity and compensation benefits are payable 
when the cause of a Veteran's death is service connected.  To 
establish service connection for the cause of a veteran's 
death, the evidence must show that a disability incurred in 
or aggravated by service either caused or contributed 
substantially or materially to cause death.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312.  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995).   

For a service-connected disability to be the cause of death, 
it must singly, or with some other condition, be the 
immediate or underlying cause, or be etiologically related 
thereto.  For a service-connected disability to constitute a 
contributory cause of death, it must be shown to have 
contributed substantially and materially to the veteran's 
death; combined to cause death; aided or lent assistance to 
the production of death; or resulted in debilitating effects 
and general impairment of health to an extent that would 
render the veteran materially less capable of resisting the 
effects of other disease or injury causing death, as opposed 
to merely sharing in the production of death.  38 C.F.R. 
§ 3.312.  

Although there are primary causes of death that by their very 
nature are so overwhelming that eventual death can be 
anticipated irrespective of coexisting conditions, even in 
such cases, consideration must be given to whether there may 
be a reasonable basis to hold that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death, where the service-connected 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4). 

VA shall consider all lay and medical evidence of record in a 
case with respect to benefits under laws administered by VA.  
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); see 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990) (a claimant 
need only demonstrate that there is an "approximate balance 
of positive and negative evidence" in order to prevail). 

Factual Background 

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, all of the evidence submitted by the Appellant or 
on her behalf, particularly as the claim is being granted in 
this instance.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the Board must review the entire record, 
but does not have to discuss each piece of evidence).

The Veteran died in November 2000.  The cause of death was 
reported as coronary artery disease (CAD), due to or as a 
consequence of recurrent myocardial infarction and lifelong 
cigarette abuse.  

At the time of his death, the Veteran was service-connected 
for Wolf-Parkinson-White (WPW) syndrome, and several other 
disabilities (including left and right foot neuritis, left 
and right hand neuritis, anxiety reaction, residuals of 
squamous cell carcinoma of the left piriform sinus, and 
hemorrhoids).

The Veteran's service treatment records are negative for 
specific treatment, complaints or diagnoses of CAD.  However, 
record show that the Veteran was diagnosed WPW syndrome in 
July 1966, after an EKG revealed abnormal tracing and a short 
pulse rate interval.  He was discharged from service in 
September 1970.

Post-service medical evidence reveals that in the years after 
his discharge from service, the Veteran continued to have 
difficulties related to his service-connected WPW syndrome 
(including, but not limited to tachycardia, arrthymias, 
angina and dyspnea); he also experienced other non service-
connected heart complications.  

Specifically, in April 1971, during a general medical 
examination at a VA Medical Center (VAMC), the Veteran 
complained of occasional rapid heart action and palpitation 
with considerable anxiety and tension.  The clinical 
diagnosis was WPW syndrome associated with tachycardia.  

In March 1973, a catheterization revealed the presence of 
organic heart disease related to congenital myocardiopathy.  
The Veteran was admitted for treatment in July 1973 due a 
compliant of palpations, and a history of intermittent 
episodes of palpations since 1965.  Clinical examination 
revealed a heavy posterior myocardial infarction.  An 
electrocardiogram revealed a complete, left bundle branch 
block and pre-excitation syndrome type B and the Veteran 
required multiple doses of medication to convert the 
arrhythmia to normal.  In March 1977, the Veteran presented 
to a VAMC Intensive Care Unit with a rapid heart beat.  The 
physical examination was also consistent with a diagnosis of 
idiopathic hypertrophic subaortic stenosis (IHSS).  

The Veteran was hospitalized again in May 1978 with 
tachycardia and complaint of palpations.  A report from a 
January 1998 VA heart evaluation indicates the Veteran was 
then on a beta blocker for his WPW syndrome.

The Veteran was admitted to a private hospital in October 
2000 in acute cardiorespiratory failure and hypoxic 
encephalopathy, secondary to congestive heart failure and 
valvular heart disease with aortic and mitral insufficiency.  
The admitting physician noted a history of beta-blocker 
administration and fluid administration and opined that the 
dyspnea was probably a result of the beta-blocker effect, 
superimposed on the Veteran's valvular heart disease and lung 
disease.  The physician further stated that the Veteran 
appeared to have developed severe valvular heart disease and 
noted that the use of any medications such as the beta-
blocker would have depressed left ventricular function and 
reduced cardiac output.

In June 2002, the claims file was sent to a VA examiner for 
an opinion as to whether the service-connected WPW syndrome 
or throat cancer residuals had significantly or materially 
contributed to the Veteran's cause of death.  

In a June 2002 report, a VA physician noted that the 
Veteran's service-connected WPW syndrome had been treated 
with beta blockers since onset in 1970.  He noted that the 
Veteran had subsequently developed CAD and had several 
procedures to alleviate that problem.  The examiner further 
observed that there had been decreased problems with the 
tachycardia since the Veteran's 1989 bypass surgery.  The 
examiner further explained that WPW was a congenital 
condition in which there are accessory pathways to conduct 
electricity from the upper heart chambers to the lower heart 
chambers and thus can be associated with tachycardia.  He 
opined that "neither the [WPW] syndrome nor the chemotherapy 
and radiation treatment for his service-connected throat 
cancer contributed significantly and/or materially to the 
Veteran's recurrent myocardial infarctions which ultimately 
left to his death as stated on the death certificate."  

The claim was remanded for additional development in August 
2005, to include an addendum to the 2002 examiner's opinion.  
The 2002 examiner was unavailable and the claim was reviewed 
by a new VA examiner in November 2005.  This examiner stated 
that he had reviewed the record and was in agreement with the 
VA 2002 examiner's opinion.  He further opined that it was 
"at least as likely as not" that there is no relationship 
between the Veteran's service-connected WPW syndrome and his 
cause of death.  He also opined that the valvular heart 
disease had not caused or materially contributed to the cause 
of death.  

Based on the record, and the two VA medical nexus opinions, 
the Board denied the claim in a March 2007 decision.  The 
Appellant appealed the claim to the Court, which remanded it 
back to the Board for additional development as instructed in 
a December 2008 Memorandum Opinion.  

Later in March 2007, the Court issued its decision in Stefl 
v. Nicholson, 21 Vet. App. 120 (2007), holding that it was 
error for the Board to rely on a medical opinion that 
expressed a mere conclusion without supporting analysis.  
Stefl v. Nicholson, 21 Vet. App. at 124-5.

In its January 2009 decision the Court found that the VA 
opinions were not supported by any analysis and that it was 
error for the Board to have relied on them. 

In June 2009, the Appellant, through her attorney, provided a 
private medical opinion from Dr. Richard Fraser, dated in 
March 2009.  Dr. Fraser stated the following:

[N]otwithstanding years of tachycardia weakening 
his heart leading to ischemia, poor oxygenation, 
cardiac hypertrophy, increased atherosclerosis 
and his heart attack, another potential 
explanation for [the Veteran's] premature demise 
was the presence of fatal arrhythmias arising 
from medications used to treat his WPW.

Dr. Fraser also noted that the Veteran was taking the drug 
Digoxin which had the potential to cause lethal ventricular 
arrhythmias of hemodynamic instability during atrial 
fibrillation.  At the conclusion of his opinion he stated: 

It is therefore my professional opinion that [the 
Veteran's] WPW resulted in chronic cardiac 
impairments, and was a major contributing factor 
to the development of a myocardial infarction 
which led to [the Veteran's] untimely demise.

Analysis

There is no contention or evidence that a service connected 
condition was the direct cause of the Veteran's death.  The 
question is whether the service-connected WPW syndrome 
contributed substantially to, or materially to the Veteran's 
death or, that the WPW syndrome, which affected a vital organ 
(the heart), was of a progressive or debilitating nature of 
such severity so as to have had a material influence in 
accelerating death.

The October 2000 clinical opinion constitutes competent 
evidence that at least suggests that the use of beta blockers 
to treat the service-connected WPW may have caused, or 
contributed to the cause of the Veteran's death by depressing 
left ventricular function and reduced cardiac output and 
leading to severe valvular heart disease (although the death 
certificate does not show valvular heart disease as one of 
the conditions causing, or contributing to the cause, of 
death).  

The medical opinions provided by the 2002 and 2005 VA 
examiner cannot be relied upon, because the Court has found 
that these opinions were not accompanied by a supporting 
rationale and are inadequate.

In comparison, Dr. Fraser opined that WPW syndrome resulted 
in chronic cardiac impairments and was a major contributing 
factor leading to the development of the myocardial 
infarction and ultimately the Veteran's death.  His 
statements suggests that the service-connected WPW syndrome 
was of a progressive and debilitating nature of such severity 
that it had a material influence in accelerating the 
Veteran's death.  Dr. Fraser's opinions were based on the 
known side effects of medications used for WPW and the 
effects of WPW as well as the history documented in the 
claims folders.  

As such Dr. Fraser's opinion is the most probative evidence 
as to the question of whether WPW materially contributed to 
the cause of the Veteran's death.  The evidence is now in 
favor of the appellant's claim.  Entitlement to service 
connection for the cause of the Veteran's death is 
established.  


ORDER

Service connection for the cause of the Veteran's death is 
granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


